As filed with the U.S. Securities and Exchange Commission on June 25, 2014 Registration No. 333- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] (Check appropriate box or boxes) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. No filing fee is required because of reliance on Section 24(f) of the Investment Company Act of 1940, as amended. Title of Securities Being Registered: Shares of common stock, no par value per share, of the SiM Dynamic Allocation Equity Income Fund SiM Funds SiM Dynamic Allocation Diversified Income Fund c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (800) 540-6807 July , 2014 Dear Shareholder, We are sending this information to you because you are a shareholder of the SiM Dynamic Allocation Diversified Income Fund (the “Diversified Income Fund”), a series of Advisors Series Trust (the “Trust”).After careful consideration, Strategic Income Management, LLC (“SiM”), the Diversified Income Fund’s investment adviser, recommended and the Trust Board approved the reorganization of the Diversified Income Fund into the SiM Dynamic Allocation Equity Income Fund (the “Equity Income Fund”), an existing series of the Trust (the “Reorganization”).SiM also serves as the investment adviser to the Equity Income Fund. As further explained in the enclosed information statement/prospectus, upon satisfaction of the conditions set forth in the Agreement and Plan of Reorganization, your current shares in the Diversified Income Fund will be exchanged for shares of the Equity Income Fund at the closing of the Reorganization.This exchange is expected to be a tax free exchange for shareholders. You may, however, purchase and redeem shares of the Diversified Income Fund in the ordinary course until the last business day before the closing.Purchase and redemption requests received after that time will be treated as purchase and redemption requests for shares of the Equity Income Fund received in connection with the Reorganization. More information on the Equity Income Fund, reasons for the proposed Reorganization, and benefits to Diversified Income Fund shareholders is contained in the enclosed information statement/prospectus.You should review the information statement/prospectus carefully and retain it for future reference.Shareholder approval is not required to effect the Reorganization, which is expected to close on or about August 29, 2014. Sincerely, Randall L. Yoakum /Chief Executive Officer, Portfolio Manager Strategic Income Management, LLC INFORMATION STATEMENT/PROSPECTUS July , 2014 REORGANIZATION OF SiM DYNAMIC ALLOCATION DIVERSIFIED INCOME FUND A series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (800) 540-6807 IN EXCHANGE FOR SHARES OF SiM DYNAMIC ALLOCATION EQUITY INCOME FUND A series of Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (855) 746-3863 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This information statement/prospectus is being furnished to shareholders of the SiM Dynamic Allocation Diversified Income Fund (the “Diversified Income Fund”), a series of Advisors Series Trust (“AST”), in connection with an Agreement and Plan of Reorganization (the “Reorganization Agreement”) by and between AST, on behalf of the SiM Dynamic Allocation Equity Income Fund (the “Equity Income Fund”), a series of AST, and AST, on behalf of the Diversified Income Fund.The Reorganization Agreement provides for the reorganization of the Diversified Income Fund into the Equity Income Fund (the “Reorganization”).AST is an open-end investment management company organized as a Delaware statutory trust.Strategic Income Management, LLC (“SiM”) is the investment adviser to both the Diversified Income Fund and the Equity Income Fund.SiM will continue to be responsible for providing investment advisory or portfolio management services to the Equity Income Fund following the Reorganization. If you need additional copies of this information statement/prospectus, please contact the Diversified Income Fund at 1-855-746-3863 or in writing at SiM Dynamic Allocation Diversified Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701.Additional copies of this information statement/prospectus will be delivered to you promptly upon request.For a free copy of the Diversified Income Fund’s annual report for the fiscal year ended April30, 2014 or its most recent semi-annual report, please contact the Diversified Income Fund at 1-855-746-3863 or in writing at SiM Dynamic Allocation Diversified Income Fund, c/o U.S. Bancorp Fund Services, LLC, P.O.Box701, Milwaukee, Wisconsin 53201-0701. How the Reorganization Will Work · The Diversified Income Fund will transfer all of its assets and liabilities to the Equity Income Fund. · The Equity Income Fund will issue that number of shares of its common stock to the Diversified Income Fund in an amount that will equal, in aggregate net asset value, the aggregate net asset value of the shares of the Diversified Income Fund on the last business day preceding the closing of the Reorganization. · The Equity Income Fund will open accounts for the Diversified Income Fund shareholders, crediting the shareholders, in exchange for their shares of the Diversified Income Fund, with that number of full and fractional shares of the Equity Income Fund that are equivalent in aggregate net asset value to the aggregate net asset value of the shareholders’ shares in the Diversified Income Fund at the time of the Reorganization. · AST will then dissolve the Diversified Income Fund. i SiM and the AST Board (the “Board”) carefully considered the proposed Reorganization, as well as potential alternatives for the Diversified Income Fund, including the liquidation of the Diversified Income Fund and the continued viability of the Diversified Income Fund as a stand-alone entity.After careful consideration, the Board approved the Reorganization.A copy of the form of the Reorganization Agreement is attached to this information statement/prospectus as AppendixA.The Reorganization Agreement is not required to be approved by the shareholders of the Diversified Income Fund.Accordingly, shareholders of the Diversified Income Fund are not being asked to vote on or approve the Reorganization Agreement. This information statement/prospectus sets forth the basic information regarding the Reorganization.You should read it and keep it for future reference. For simplicity, actions are described in this information statement/prospectus as being taken by either the Diversified Income Fund or the Equity Income Fund (which are collectively referred to as the “Funds” and are each referred to as a “Fund”), although all actions are actually taken by AST on behalf of the Funds. The following documents have been filed with the U.S. Securities and Exchange Commission (the “SEC”) and are incorporated by reference in this information statement/prospectus: · The Prospectus and Statement of Additional Information for both the Diversified Income Fund and the Equity Income Fund, dated August 28, 2013, are incorporated by reference to Post-Effective Amendment No.533 to AST’s Registration Statement on Form N-1A (File No.811-07959), filed with the SEC on August 23, 2013. · The audited financial statements of the Diversified Income Fund and the Equity Income Fund dated April30, 2014 are incorporated by reference to the Annual Report of the Funds for the fiscal year ended April30, 2014, filed on Form N-CSR (File No.811-07959) with the SEC on July_, 2014. · The Statement of Additional Information relating to this information statement/prospectus dated July _, 2014. This information statement/prospectus will be mailed on or about July 29, 2014 to shareholders of record of the Diversified Income Fund as of June30, 2014 (the “Record Date”). Copies of these materials and other information about AST, the Diversified Income Fund and the Equity Income Fund are available upon request and without charge by writing to the addresses below or by calling the telephone numbers listed as follows: SiM Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (855) 746-3863 (toll free) Shareholder approval is not required to effect the Reorganization.No action on your part is required to effect the Reorganization. The SEC has not approved or disapproved the Equity Income Fund shares to be issued in the Reorganization nor has it passed on the accuracy or adequacy of this information statement/prospectus.Any representation to the contrary is a criminal offense. No person has been authorized to give any information or to make any representations other than those contained in this information statement/prospectus and in the materials expressly incorporated herein by reference and, if given or made, such other information or representations must not be relied upon as having been authorized by the Funds. ii Table of Contents Page SUMMARY 1 INFORMATION ABOUT THE REORGANIZATION 11 ADDITIONAL INFORMATION ABOUT THE FUNDS 16 AVAILABLE INFORMATION 20 LEGAL MATTERS 20 EXPERTS 20 OTHER MATTERS 21 Appendix A – Form of Agreement and Plan of Reorganization AppendixA-1 Appendix B – Investment Policies and Restrictions AppendixB-1 Appendix C – Shareholder Information for the Equity Income Fund AppendixC-1 Appendix D – Financial Highlights AppendixD-1 Table of Contents SUMMARY The following is a summary of more complete information appearing later in this information statement/prospectus or incorporated herein.You should read carefully the entire information statement/prospectus, including the Reorganization Agreement, the form of which is attached as AppendixA, because it contains details that are not in the summary. As used herein, the term “Reorganization” refers collectively to: (1)the transfer of all of the assets and liabilities of the Diversified Income Fund to the Equity Income Fund; (2)the issuance of shares of common stock by the Equity Income Fund to the Diversified Income Fund in an amount that will equal, in aggregate net asset value, the aggregate net asset value of the shares of the Diversified Income Fund on the last business day preceding the closing of the Reorganization; (3)the opening of accounts by the Equity Income Fund for the Diversified Income Fund shareholders, the crediting of Diversified Income Fund shareholders, in exchange for their shares of the Diversified Income Fund, with that number of full and fractional shares of the Equity Income Fund that are equivalent in aggregate net asset value to the aggregate net asset value ofthe shareholders’ shares in the Diversified Income Fund at the time of the Reorganization; and (4)the ultimate redemption by AST of the shares of the Diversified Income Fund prior to its dissolution. The Reorganization is expected to be a tax-free reorganization for federal income tax purposes under Section368(a) of the Internal Revenue Code of 1986, as amended (the “Code”).For information on the tax consequences of the Reorganization, see the sections entitled “Summary – Federal Income Tax Consequences of the Reorganization” and “Information About the Reorganization – Federal Income Tax Consequences” in this information statement/prospectus. Comparison of the Diversified Income Fund to the Equity Income Fund Diversified Income Fund Equity Income Fund Form of Organization A diversified series of AST, an open-end investment management company organized as a Delaware statutory trust. Same. Net Assets as of June 30, 2014 $[] $[] Investment Adviser and Portfolio Managers Investment Adviser: Strategic Income Management, LLC Portfolio Managers: Mr. Randall Yoakum II, Chief Executive Officer of the Adviser, is the Lead Portfolio Manager. The investment team also includes Ms. Nicolé Verbrugghe, Director of Research-Asset Allocation, Michael D. Meighan, Senior Investment Analyst, Mr. Gary J. Pokrzywinski, CIO and lead portfolio manager of the Adviser’s high yield team, and Mr. Brian L. Placzek, Director of Research-High Yield. Same. Table of Contents 1 Diversified Income Fund Equity Income Fund Annual Operating Expenses as a Percentage of Average Net Assets for the Fiscal Year The Fund’s Class A Shares have an expense cap of 1.35%; however the total operating expense ratio for the fiscal year ended April30, 2014 was2.72%, not including acquired fund fees and expenses (“AFFE”).When including []% of AFFE, the total operating expense ratio for the fiscal year ended April30, 2014 was []%. The Fund's Class I Shares, which are not currently available for purchase, have an expense cap of 1.10%. The Fund’s Class A Shares have an expense cap of 1.35%; however the total operating expense ratio for the fiscal year ended April 30, 2014 was 1.68%, not including acquired fund fees and expenses (“AFFE”).When including []% of AFFE, the total operating expense ratio for the fiscal year ended April30, 2014 was []%. The Fund's Class I Shares, which are not currently available for purchase, have an expense cap of 1.10%. Under normal market conditions, the Diversified Income Fund’s portfolio will generally: Diversified Income Fund Equity Income Fund Investment Objective The Fund seeks to provide total return, consisting primarily of growth of income with some long-term capital appreciation. The Fund seeks to provide total return, consisting primarily of long-term capital appreciation with growth of income. Primary Investments The Fund is considered a “fund-of-funds” that seeks to achieve its investment objective by primarily investing in ETFs and other exchange-traded products such as ETNs, exchange-traded trusts and closed-end funds (collectively, with ETFs and ETNs, “Underlying ETPs”), that offer diversified exposure to various different types of investments, regions and sectors.The Underlying ETPs can invest in many different types of investments, such as equities (including common stocks and convertible securities), debt securities of all maturities and ratings (including corporate and government debt securities as well as mortgage-backed securities, preferred stocks, and high yield securities (“junk bonds”)), commodities and REITs.The Underlying ETPs may also have exposure to different global regions, foreign countries (including emerging markets), and investment styles (all market capitalizations, as well as both value and growth securities). In addition to investing in Underlying ETPs, the Fund may also invest a portion of its portfolio directly in REITs and Individual Fixed Income Securities of any maturity, some of which could include investment grade and below investment grade (such as BBB or lower by Standard & Poor’s Ratings Services or Fitch Ratings and/or Baa or lower by Moody’s Investors Service, Inc.) securities (known as “high yield securities” or “junk bonds”).Individual Fixed Income Securities in which the Fund may invest include: corporate bonds, preferred stock, bank and senior loans, emerging market debt and Rule 144A securities. Same. Table of Contents 2 Diversified Income Fund Equity Income Fund Investment Strategies and Process The Diversified Income Fund seeks to offer the potential for total return from a high level of income and a low level of capital growth, with exposure to a low level of principal risk.The Diversified Income Fund generally invests at least 60% of its net assets in fixed income securities and at least 15% of its net assets in equity securities.No more than half of the fixed income securities will be invested in high yield securities, whether through the Underlying ETPs or in Individual Fixed Income Securities. The Equity Income Fund seeks to offer the potential for total return from a medium to high level of capital growth and a medium level of income, with exposure to a medium to high level of principal risk. The Equity Income Fund, either directly or through its investments in the Underlying ETPs, generally invests at least 80% of its net assets in equity securities and at least 10% of its net assets in fixed income securities.Investments in Underlying ETPs that invest predominantly in equity securities are considered equity securities for the 80% test.No more than half of the fixed income securities will be invested in high yield securities, whether through the Underlying ETPs or in Individual Fixed Income Securities. The Fund allocates its investments in the Fund Assets in accordance with the Adviser’s outlook for the economy, the financial markets and the relative market valuations of the Fund Assets.The Adviser’s outlook is based on the Adviser’s research regarding market forces affecting the economy, capital markets, and potential investment sectors, and the Adviser’s analysis of historical and projected risk, return, and correlation between the asset classes considered for each Fund.The Adviser then examines a number of possible Fund portfolio compositions of available ETF and individual fixed income security holdings.For potential ETF investments, the Adviser analyzes every individual underlying security within each potential ETF investment.In assessing the underlying ETF holdings, the Adviser analyzes equity styles, sectors, industries, countries, and capitalizations, as well as bond ratings, maturities, and interest rates.The Fund will sell Fund Assets or reduce investment exposure among market segments, if appropriate, when the Adviser’s research methodology as described above indicates a low relative strength of a particular asset class, equity/fixed income style, size, sector, industry, or country market segment, and that such market segment(s) is likely to underperform the market as a whole. Same. ● ● Under normal market conditions, the Diversified Income Fund’s portfolio will generally: invest up to 85% of its net assets in Fund Assets that are, or that primarily hold, fixed income securities; not invest more than 40% of its net assets in Fund Assets that are, or that primarily hold, equity securities; and ● ● Under normal market conditions, the Equity Income Fund’s portfolio will generally: invest up to 90% of its net assets in Fund Assets that are, or that primarily hold, equity securities; not invest more than 20% of its net assets in Fund Assets that are, or that primarily hold, fixed income securities; and Table of Contents 3 Diversified Income Fund Equity Income Fund ● invest up to 20% of its net assets in any single Fund Asset The Diversified Income Fund’s portfolio may temporarily exceed these percentage ranges for short periods without notice, and the Adviser, due to certain market conditions, may alter the percentage ranges when it deems appropriate. The primary difference between the Funds’ principal investment strategies is that the Equity Income Fund principally invests in equity securities, while the Diversified Income Fund principally invests in fixed-income securities. ●invest up to 20% of its net assets in any single Fund Asset The Equity Income Fund’s portfolio may temporarily exceed these percentage ranges for short periods without notice, and the Adviser, due to certain market conditions, may alter the percentage ranges when it deems appropriate. The primary difference between the Funds’ principal investment strategies is that the Equity Income Fund principally invests in equity securities, while the Diversified Income Fund principally invests in fixed-income securities. Cash or Temporary Investments Under normal circumstances, the Fund will stay invested according to its principal investment strategies noted above.However, the Fund may invest up to 100% of its net assets in cash, cash equivalents, and high-quality, short-term debt securities and money market instruments for temporary defensive purposes in response to adverse market, economic or political conditions.This may result in the Fund not achieving its investment objective and the Fund’s performance may be negatively affected as a result. To the extent that the Fund uses a money market fund or an exchange-traded fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s or exchange-traded fund’s management fees and operational expenses. Same. Fundamental and Non-Fundamental Investment Policies and Restrictions For a more complete description of the Fund's fundamental and non-fundamental investment policies and restrictions, see Appendix B. In general, the Fund has adopted fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1)with respect to 75% of its assets, purchasing more than a certain amount in any one issuer, (2)borrowing money, (3)issuing senior securities, (4)acting as an underwriter of securities issued by others, (5)concentrating its investments in any particular industry or group of industries, (6)investing directly in real estate or interests in real estate, (7)purchasing or selling physical commodities, and (8)lending any security or making any other loan. The Fund has adopted non-fundamental policies that, subject to certain exceptions, limit or restrict the Fund with respect to the following activities: (1)investing in companies for the purpose of exercising control of management, (2)purchase securities on margin or make short sales, and (3)hold more than 15% of its net assets in illiquid securities. Same. Table of Contents 4 Diversified Income Fund Equity Income Fund The Fund is a diversified series of AST. Management and Other Fees Management Fee.The Fund pays a management fee to SiM at an annual rate of 0.75% of the Fund’s average daily net assets. Administration Fees.The Fund pays a separate fee for administration, fund accounting and transfer agency services to U.S. Bancorp Fund Services, LLC (“USBFS”).Additionally, the Fund pays separate fees for custodial services to U.S. Bank National Association (“US Bank”). Same. Sales Charges
